
	
		III
		110th CONGRESS
		2d Session
		S. RES. 565
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2008
			Mr. Roberts (for
			 himself, Mr. Bayh,
			 Mr. Allard, Mr.
			 Bingaman, Mr. Brown,
			 Mrs. Clinton, Mr. Cochran, Mr.
			 Craig, Mr. Dodd,
			 Mrs. Dole, Mr.
			 Domenici, Mr. Durbin,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Kennedy,
			 Mr. Levin, Mrs.
			 McCaskill, Ms. Murkowski,
			 Mrs. Murray, Mr. Smith, Ms.
			 Stabenow, Mr. Stevens, and
			 Mr. Sessions) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 15, 2008 as Military Kids
		  Day.
	
	
		Whereas the members of the Armed Forces of the United
			 States are the greatest soldiers, sailors, airmen, and Marines in the
			 world;
		Whereas as individuals and as a group, the members Armed
			 Forces of the United States daily place their lives on the line for the United
			 States, both here or abroad;
		Whereas the children of these patriots, even the youngest
			 of them, recognize the incredible service their parents provide, and daily face
			 the challenges of military life, with frequent moves, separation from their
			 loved ones, and uncertainty about the future;
		Whereas the voices of these children are seldom heard and
			 their own particular sacrifices seldom acknowledged;
		Whereas the children of the members of the Armed Forces of
			 the United States have an important creative outlet through the Annual Essay
			 and Art Contest of the Armed Services YMCA;
		Whereas the compelling essays and artwork by military
			 children will be published in My Hero: Military Kids Write about their Moms and
			 Dads; and
		Whereas the strength of character, humor and honesty
			 offered by these children are a hallmark for all of us to follow as we face the
			 challenges of everyday life: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 significance of the sacrifices made every day by the thousands of families
			 across the country and the world in support of the members of the Armed Forces
			 of the United States;
			(2)expresses
			 gratitude for their fortitude, their strength, their compassion, and their
			 expertise;
			(3)supports the
			 efforts of the Armed Services YMCA and the many other organizations that work
			 to assist the military families of the United States; and
			(4)designates May
			 15, 2008, as Military Kids Day in the United States and at
			 military installations throughout the world.
			
